Citation Nr: 1001344	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the U.S. Navy from June 1965 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In February 2006, the Veteran appeared at a hearing before a 
Decision Review Officer.  In June 2007, he appeared at 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the Veteran's file. 


FINDING OF FACT

There is competent and credible evidence that in 1966 the 
Veteran set foot in Vietnam, where he was presumed to have 
been exposed to Agent Orange, and diabetes mellitus, type 2, 
was diagnosed in 2004. 


CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred 
during service based on exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Because of the favorable outcome of the decision, no further 
discussion of VCAA compliance is needed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service personnel records show that the Veteran served on 
active duty from June 1965 to June 1969.  His duty 
assignments included service on the USS Bryce Canyon.  His 
military occupational specialty was an electrician.  The 
records do not show that the Veteran served in Vietnam or 
that he was given emergency leave. 

The service treatment records are negative for diabetes 
mellitus, type 2.  

After service, VA records document a diagnosis of diabetes 
mellitus, type 2, in 2004. 

On VA examination in April 2004, the Veteran stated that he 
had been in Vietnam for eight hours.  In August 2004, he 
stated that he was in Vietnam in 1966. 

In February 2006, the Veteran testified that he had a stop 
over in Vietnam in 1966 on a flight for emergency leave to 
the United States arranged by a chaplain.  He stated that the 
plane landed in Vietnam, where he got off and he walked 
around and bought some cigarettes before re-boarded the plane 
to Travis Air Force Base.  He stated that while in Vietnam he 
had taken some photographs, but he had not found them.  

In June 2007, the Veteran testified that while aboard ship he 
got a letter from his mother who was having problems at home 
and he got emergency leave to return home and his flight 
landed in Vietnam, where he got off the plane. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military service, diabetes mellitus, type 2, will be presumed 
to have been incurred in service, even if there is no record 
of such disease during service.  38 U.S.C.A. § 1116(a) (2); 
38 C.F.R. §§ 3.307(a) (6), 3.309(e).

Analysis

The record shows that the Veteran has diabetes mellitus, type 
2, which is a disease subject to presumptive service 
connection for a veteran who served in Vietnam during the 
Vietnam conflict and was exposed to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The remaining question is whether the Veteran was actually in 
Vietnam to trigger the presumption of service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309. 

Although there is no official record that the Veteran was in 
Vietnam in 1966 on a stop over flight, the Veteran is 
competent to describe the events that he had experienced, 
that is, he was on emergency leave to return to the United 
States and his flight back landed in Vietnam, where he got 
off the plane.  The Board finds the Veteran's testimony 
credible.   


The Board therefore finds that there is competent and 
credible evidence that the Veteran set foot in Vietnam in 
1966 and he was exposed to Agent Orange, triggering the 
presumption of service connection for diabetes mellitus, type 
2, due to exposure to Agent Orange under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  See Buchanan v. Nicholson, 451 F. 
3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by 
the Veteran is credible and ultimately competent, the lack of 
contemporaneous evidence should not be an absolute bar to the 
veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence).    

Finding no evidence to the contrary, and resolving reasonable 
doubt in the Veteran's favor, service connection for diabetes 
mellitus, type 2, is established under 38 U.S.C.A. § 1116.  


ORDER 

Service connection for diabetes mellitus, type 2, is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


